Citation Nr: 1331818	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected hepatitis C, effective August 26, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified before the undersigned Veterans law Judge in March 2013. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; however, they have been reviewed by the RO in the April 2013 supplemental statement of the case (SSOC).  The Virtual VA claim also includes a transcript of the Veteran's hearing. 

At the Veteran's hearing, the issue of entitlement to service connection for depression secondary to the service-connected hepatitis C, and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the hearing before the Board in March 2013, the Veteran's representative asked that the Veteran receive another VA examination to determine the severity of the disability at issue.  After a careful review of the Veteran's claims file, the Board agrees and finds that a remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

AU remand is warranted in order to afford the Veteran a new VA examination for his service-connected hepatitis C.  His last VA examination for his service-connected hepatitis C was in March 2010, and the Veteran testified that his hepatitis C has increased in severity since that examination.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected hepatitis C.

In addition, the Veteran was scheduled for a VA examination in April 2012 but failed to appear.  He testified that he failed to appear because he was in a rehabilitation program in Fresno, California at the time of the examination.  The Board finds that this is good cause for his failure to report to his examination, the Veteran is hereby advised that failure to report to scheduled examination shall result in denial of a claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain any outstanding, pertinent VA or private treatment records.

2.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his hepatitis C.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the Veteran's claims file the VA examiner must discuss the current nature and severity of the Veteran's hepatitis C.  The examiner should identify any current symptoms and any sequelae of hepatitis C, such as cirrhosis or malignancy of the liver, experienced by the Veteran, if possible.  The examiner should discuss the Veteran's complaints of weight loss, fatigue, upper body pain, and any other complaints that are related to hepatitis C.  He/she should also discuss the nature, severity, and duration of any fatigue, malaise, anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  The examiner should also opine whether or not the Veteran's hepatitis C requires dietary restrictions and/or continuous medications. 

The examiner is advised that an incapacitating episode of hepatitis C is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The examiner is advised that an incapacitating episode of hepatitis C is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


